

117 HR 2004 IH: No Amnesty Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2004IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mrs. Boebert (for herself, Mr. Gohmert, Mr. Babin, Mr. Brooks, Mrs. Lesko, Mr. Rosendale, Mr. Moore of Alabama, Mr. Duncan, Mr. Biggs, Mr. Gaetz, and Mr. Perry) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs, Armed Services, Intelligence (Permanent Select), Energy and Commerce, Ways and Means, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that no Federal funds may be used to enforce certain executive actions related to immigration, and for other purposes.1.Short titleThis Act may be cited as the No Amnesty Act. 2.Ending amnesty policies(a)In generalNo funds, resources, or fees made available to the Secretary of Homeland Security, or to any other official of a Federal agency, including any deposits into the Immigration Examinations Fee Account established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), may be used to implement, administer, enforce, or carry out (including through the issuance of any regulations), any of the following:(1)The memorandum from the Acting Director of U.S. Immigration and Customs Enforcement entitled Interim Guidance: Civil Immigration Enforcement and Removal Priorities dated February 18, 2021.(2)The executive order from the President entitled Rebuilding and Enhancing Programs to Resettle Refugees and Planning for the Impact of Climate Change on Migration dated February 9, 2021.(3)The executive order from the President entitled Creating a Comprehensive Regional Framework to Address the Causes of Immigration, to Manage Migration Throughout North and Central America, and to Provide Safe and Orderly Processing of Asylum Seekers at the United States Border dated February 5, 2021.(4)The executive order from the President entitled Revision of Civil Immigration Enforcement Policies and Priorities dated January 25, 2021.(5)The executive order from the President entitled Restoring Faith in Our Legal Immigration Systems and Strengthening Integration and Inclusion Efforts for New Americans dated February 5, 2021.(6)The memorandum from the President entitled, Preserving and Fortifying Deferred Action for Childhood Arrivals (DACA) dated January 25, 2021.(7)The memorandum from the Secretary of Homeland Security entitled Policies for the Apprehension, Detention and Removal of Undocumented Immigrants dated November 20, 2014.(8)The memorandum from the Secretary of Homeland Security entitled Secure Communities dated November 20, 2014.(9)The memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents dated November 20, 2014.(10)The memorandum from the Secretary of Homeland Security entitled Expansion of the Provisional Waiver Program dated November 20, 2014.(11)The memorandum from the Secretary of Homeland Security entitled Directive to Provide Consistency Regarding Advance Parole dated November 20, 2014.(12)The memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children dated June 15, 2012.(13)U.S. Citizenship and Immigration Services policy memorandum entitled Revised Guidance for the Referral of Cases and Issuance of Notices to Appear (NTAs) in Cases Involving Inadmissible and Removable Aliens dated November 17, 2011.(14)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled Exercising Prosecutorial Discretion Consistent with the Civil Immigration Enforcement Priorities of the Agency for the Apprehension, Detention, and Removal of Aliens dated June 17, 2011.(15)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled Civil Immigration Enforcement: Priorities for the Apprehension, Detention, and Removal of Aliens dated March 2, 2011.(16)Any policy issued or taken on or after the date of approval, whether set forth in memorandum, Executive order, regulation, directive, or by other action, that is substantially similar to a policy in a memorandum or executive order described in any of paragraphs (1) through (15).(b)Memoranda to have no force or effectThe memoranda and executive orders described in paragraphs (1) through (16) of subsection (a) shall have no force or effect. 